Citation Nr: 1411783	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back degenerative disc disease and degenerative joint disease of the lumbosacral spine (low back disability), to include entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In August 2011, the Veteran was afforded a VA examination for his low back disability.  At that time, the examiner reported measurements for lateral flexion and rotation that showed the Veteran's range of motion exceeded normal range (hyperextension).  However, the examiner did not explain these findings and reconcile them with the Veteran's reported symptoms.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his low back disability, to include new range of motion tests.  In addition, any relevant VA treatment records since August 2012 should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing entitlement to a TDIU.

2.  Make arrangements to obtain the Veteran's complete treatment records from the VA Colorado Health Care System, dated since August 2012.

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurological examination to evaluate his service-connected low back degenerative disc disease and degenerative joint disease of the lumbosacral spine.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected low back disability and fully describe the extent and severity and those symptoms.

(b) Provide the ranges of motion of the Veteran's lumbar spine (and adequately explain the results, if necessary).

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations), note the additional degree of limitation in terms of degrees, if possible.

(e) Determine whether (i) repetitive use or (ii) flare-ups produce additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, so state this fact and, if possible, describe the additional degree of limitation in terms of degrees.

(f) State whether and to what extent the Veteran's low back disability causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing.

(g) With regard to any neurological disability resulting from the service-connected low back disability, specify the specific nerve(s) affected together with the degree of paralysis caused by the service-connected disability.

(h) Indicate whether the Veteran has experienced incapacitating episodes due to his low back disability.  (An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1)).

(i) If the examiner determines that the Veteran has experienced incapacitating episodes due to his low back disability, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal. 

(j) Provide an opinion with respect to whether the Veteran's service-connected disabilities in the aggregate (low back disability, left elbow disability, radiculopathy in his right lower extremity, right wrist tendonitis, temporomandibular joint capsulitis, and erectile dysfunction) - BUT not including his service-connected depression secondary to his low back disability - render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

